 Case 8:19-cv-03047-TPB-CPT Document 1 Filed 12/12/19 Page 1 of 15 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


 UNITED STATES OF AMERICA,                )
                                         )              Case No.
            Plaintiff,                   )
                                         )
            v.                           )
                                         )
 ROGER DALEIDEN, MAUREEN                 )
 DALEIDEN, 1156 CORPORATION, a           )
 dissolved Florida Corporation, and 1156 )
 CORP., a dissolved Florida Corporation,  )
 PASCO COUNTY TAX COLLECTOR,              )
 PINELLAS COUNTY TAX COLLECTOR,           )
 and UNKNOWN INTERESTED PARTIES,          )
                                         )
            Defendants.                  )
 _______________________________________)

                                          COMPLAINT

       The United States complains and alleges as follows:

       1.      The United States brings this action to reduce to judgment Defendant Roger

Daleiden’s unpaid income tax liabilities for tax years 2001, 2005 and 2006, for a determination

that 1156 Corp. and 1156 Corporation are Roger Daleiden’s alter egos, to enforce federal tax

liens against property held by 1156 Corp., for a determination that the transfer of certain real

property to 1156 Corporation was fraudulent as to the United States and to foreclose federal tax

liens against real property held by 1156 Corporation.

       2.      This action is authorized and requested by a delegate of the Secretary of the

Treasury, and is brought at the direction of the Attorney General of the United States. 26 U.S.C.

§§ 7401, 7403.
 Case 8:19-cv-03047-TPB-CPT Document 1 Filed 12/12/19 Page 2 of 15 PageID 2



                                        Jurisdiction and Venue

        3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1340, 1345

and 26 U.S.C §§ 7402(a), 7403(a).

        4.      Venue is proper pursuant to 28 U.S.C. §§ 1391(b) and 1396 because the tax

liabilities at issue accrued in this district, and Roger Daleiden, and the four subject properties at

issue in this suit, are located within this district.

                                 Defendants and Subject Properties

        5.      Defendant Roger Daleiden resides at 3844 Sailmaker Lane, Holiday, Florida

34691 (“Sailmaker Property”). He owes tax liabilities for years 2001, 2005 and 2006. He is the

president, treasurer and registered agent of both 1156 Corporation and 1156 Corp.

        6.      Maureen Daleiden resides at 2903 Batten Dr., Wausau, Wisconsin 54403 and is

Roger Daleiden’s wife. She is the vice president of both 1156 Corporation and 1156 Corp. She is

joined as a party pursuant to 26 U.S.C. § 7403(b) as a person who has or may claim an interest in

the property subject to this suit.

        7.      1156 Corporation and 1156 Corp. are entities formerly incorporated in Florida.

        8.      On July 23, 2012, 1156 Corporation was incorporated with the stated purpose to

“Protect Assets.” (Florida Secretary of State Document Number D12000064370). Its mailing

address is the Sailmaker Property. On September 27, 2013, the Florida Secretary of State

administratively dissolved 1156 Corporation for failure to file an annual report. 1156

Corporation is joined as a party pursuant to 26 U.S.C. § 7403(b) as an entity that has or may

claim an interest in the property subject to this suit and as alter ego of Roger Daleiden.

        9.      1156 Corp. is the successor of LNA Real Estate, Inc. On May 27, 2015, Roger

Daleiden formed LNA Real Estate, Inc. (Florida Secretary of State Document Number



                                                        2
 Case 8:19-cv-03047-TPB-CPT Document 1 Filed 12/12/19 Page 3 of 15 PageID 3



P15000046826). Its principal place of business, and mailing address, is the Sailmaker Property.

On July 14, 2015, Roger Daleiden filed an amendment with the Florida Secretary of State to

change LNA’s name to 1156 Corp. On September 23, 2016, the Florida Secretary of State

administratively dissolved 1156 Corp. for failure to file an annual report. 1156 Corp. is joined as

a party pursuant to 26 U.S.C. § 7403(b) as an entity that has or may claim an interest in the

property subject to this suit and as alter ego of Roger Daleiden.

        10.      The Pasco County Tax Collector is a governmental entity established in Pasco

County Florida for the purpose of collecting State and local taxes. It is joined as a party pursuant

to 26 U.S.C. § 7403(b) as an entity that has or may claim an interest in the property subject to

this suit.

        11.      The Pinellas County Tax Collector is a governmental entity established in Pinellas

County Florida for the purpose of collecting State and local taxes. It is joined as a party pursuant

to 26 U.S.C. § 7403(b) as an entity that has or may claim an interest in the property subject to

this suit.

        12.      Because Roger Daleiden receives rental income from these properties, Plaintiff

believes there are persons who have or may have an interest in this action not otherwise named

in this suit. Despite a diligent search and inquiry, these individuals’ names are unknown at this

time due to eviction activity. The Unknown Interested Parties are joined pursuant to 26 U.S.C. §

7403(b) as they have or may claim an interest in the property subject to this suit.

        13.      There are four properties at issue in this suit, referred to as “Subject Properties:”

              a. 12125 Shadow Ridge Blvd., Hudson, FL 34669, Pasco County (“Shadow

                 Property”). 1156 Corporation holds title to the Shadow Property.




                                                    3
 Case 8:19-cv-03047-TPB-CPT Document 1 Filed 12/12/19 Page 4 of 15 PageID 4



             b. 1018 Baillies Bluff Rd., Holiday, FL 34691, Pasco County (“Baillies Property”).

                1156 Corporation holds title to the Baillies Property.

             c. 1156 7th St. NW, Largo, FL 33770, Pinellas County (“7th Street Property”). 1156

                Corporation holds title to the 7th Street Property.

             d. 207 Cove Ct., Clearwater, FL 33759, Pinellas County (“Cove Property”). 1156

                Corporation, Roger Daleiden and Maureen Daleiden hold title to the Cove

                Property jointly.

                              Count I – Suit to Reduce to Judgment
                             (Against Defendant Roger Daleiden only)

       14.      The United States reasserts the allegations in paragraphs 1 through 5.

       15.      For tax years 2001, 2005 and 2006, Roger Daleiden was required to file

individual Federal Income Tax Returns, but failed to do so. For all three years, the IRS issued

notices of deficiency after an examination.

       16.      After the period for contesting the deficiencies in Tax Court expired, a delegate of

the Secretary of the Treasury assessed the following income tax liabilities against Roger

Daleiden on the dates stated below:

                                                                   Original
              Assessment                              Assessed                 Amount owed as of
  Period                     Assessed Tax                          Assessed
                 Date                                  Penalty                    last assessment
                                                                    Interest
   2001       01/10/2005        $35,605.00        $15,294.95      $6,110.92              $98,351.74
   2005       09/29/2008        $26,516.00        $10,999.96      $6,121.70              $57,397.89
   2006       04/19/2010        $14,505.00         $6,631.30      $3,320.88              $28,386.78

                                                                                      $184,136.41

       17.      A delegate of the Secretary of the Treasury, in accordance with the Internal

Revenue laws, gave written notice to Roger Daleiden of the assessments described in paragraph

16 and demanded payment.


                                                  4
 Case 8:19-cv-03047-TPB-CPT Document 1 Filed 12/12/19 Page 5 of 15 PageID 5



        18.     Despite the notices of assessment and demand for payment, Roger Daleiden has

refused or neglected to pay all of the assessed tax liabilities, or the interest and penalties that

have accrued. As of November 20, 2019, Roger Daleiden owes the sum of $184,136.41, plus

fees and statutory additions thereon as provided by law.

        19.     Federal law governs the limitations period during which the government may

assess and collect federal taxes. See 26 U.S.C. § 6502(a). Collection of Daleiden’s federal tax

liabilities was suspended during two collection due process proceedings from January 24, 2006

to May 26, 2008 and from October 5, 2010 to February 8, 2011; three bankruptcy proceedings,

from December 31, 2015 to June 9, 2016, from July 6, 2016 to February 8, 2018 and from May

3, 2018 to July 5, 2018, plus post-bankruptcy suspension periods; and an installment agreement,

from November 16, 2017 to May 3, 2018. This action is timely.

      Count II – Declaratory Judgment that 1156 Corp. is Roger Daleiden’s Alter Ego
                       (Against Roger Daleiden and 1156 Corp. only)

        20.     The United States reasserts the allegations in paragraphs 1 through 19.

        21.     Roger Daleiden has sought to prevent collection of his federal tax debts through

transfer of assets to corporate entities that are indistinguishable from him. These entities are alter

egos of Roger Daleiden as there is no difference between the corporations and Roger Daleiden.

1156 Corp. is one of these alter ego corporations.

        22.     1156 Corp. is not authorized to conduct business in the State of Florida. In 2016,

the Florida Secretary of State administratively dissolved 1156 Corp. for failure to file annual

reports. Despite its dissolution, Roger Daleiden continues to treat 1156 Corp. as a going entity to

improperly shield himself from creditors.

        23.     On information and belief, 1156 Corp. does not observe any corporate formalities.

It has not issued stock, paid dividends, conducted regular director and shareholder meetings or

                                                   5
 Case 8:19-cv-03047-TPB-CPT Document 1 Filed 12/12/19 Page 6 of 15 PageID 6



maintained corporate records. Further, 1156 Corp. does not appear to have a website, does not

have an Employer Identification Number (“EIN”) and does not file tax returns.

       24.     Roger Daleiden does not have a personal bank account. Instead, Roger Daleiden

uses 1156 Corp.’s bank account for his personal expenses. On information and belief, Roger

Daleiden deposits his monthly Social Security Benefit into the 1156 Corp. bank account as well

as any other income he receives from other business ventures, such as rental income from the

Subject Properties. He uses the 1156 Corp. bank account to pay personal expenses, such as

electric bills, Direct TV, restaurants and retail purchases.

       25.     Roger Daleiden dominates and controls 1156 Corp. such that it does not exist

independent of Roger Daleiden. 1156 Corp. is merely a tool of Roger Daleiden and he uses the

corporate fiction to improperly shield himself from creditors.

       26.     This abuse of the corporate fiction injures the United States as it prevents

collection of Roger Daleiden’s delinquent tax debts. Allowing Roger Daleiden to continue to

abuse the corporate fiction to evade the tax laws of the United States is unjust.

       27.     The IRS filed Notices of Federal Tax Liens (“NFTL”) against the property of

1156 Corp. as alter ego of Roger Daleiden in Pinellas and Pasco County. The liens attach to all

property and rights to property belonging to the corporate entity in favor of the United States for

the amount owed by Roger Daleiden for taxes, and additional penalties, interest and costs that

may accrue. See 26 U.S.C. §§ 6321, 6322. The following NFTLs have been filed against “1156

Corp., Alter Ego of Roger Daleiden”:

          Tax Period       Type of                                           Date(s) of
                                        Assessment Date        County
            Ending           Tax                                              Filing
          12/31/2001       Income          01/10/2005           Pasco       12/01/2015
                            (1040)
                                                               Pinellas     12/08/2015



                                                  6
 Case 8:19-cv-03047-TPB-CPT Document 1 Filed 12/12/19 Page 7 of 15 PageID 7



          12/31/2005      Income           9/29/2008            Pasco        08/12/2015
                           (1040)                                            05/15/2018

                                                               Pinellas      06/07/2017
                                                                             05/15/2018
          12/31/2006      Income           4/19/2010            Pasco        08/12/2015
                           (1040)
                                                               Pinellas      06/07/2017


       28.     The United States is entitled to declaratory judgment that 1156 Corp. is Roger

Daleiden’s alter ego, and the United States may enforce federal tax liens against 1156 Corp.’s

property and rights to property to collect Roger Daleiden’s tax debt.

          Count III –Fraudulent Transfer/Alter Ego Liability/Nominee Liability
        (Against Defendants Roger Daleiden, Maureen Daleiden and 1156 Corporation)

       29.     The United States reasserts the allegations in paragraphs 1 through 28.

       30.     Similar to 1156 Corp., 1156 Corporation is a creation of Roger Daleiden. This

corporate entity is an alter ego of Roger Daleiden.

       31.     1156 Corporation is not authorized to conduct business in the State of Florida. In

2013, the Florida Secretary of State administratively dissolved 1156 Corporation for failure to

file annual reports. Despite its dissolution, Roger Daleiden treats 1156 Corporation as a holding

company to improperly shield assets from creditors.

       32.     On information and belief, 1156 Corporation does not observe any corporate

formalities. It has not issued stock, paid dividends, conducted regular director and shareholder

meetings or maintained corporate records. Further, 1156 Corporation does not appear to have a

website, does not have an EIN and does not file tax returns.

       33.     Roger Daleiden dominates and controls 1156 Corporation such that it does not

exist independent of Roger Daleiden. 1156 Corporation is merely a tool of Roger Daleiden and

he uses the corporate fiction to improperly shield himself from creditors.

                                                 7
 Case 8:19-cv-03047-TPB-CPT Document 1 Filed 12/12/19 Page 8 of 15 PageID 8



       34.      This abuse of the corporate fiction injures the United States as it prevents

collection of Roger Daleiden’s owed tax debts. Allowing Roger Daleiden to continue to abuse

the corporate fiction to evade the tax laws of the United States is unjust.

                                        Property Transfers

       35.      Roger Daleiden acquired the Subject Properties, either personally or through

controlled corporate entities, and then attempted to transfer his interest to 1156 Corporation as

follows:

             a. Shadow Property.

                    i. On June 12, 2012, Roger Daleiden acquired the Shadow Property from

                       Deutsche Bank National Trust Company in a deed that was recorded in

                       book 8711, page 2549 of the public records of Pasco County, Florida.

                   ii. On August 13, 2012, Roger Daleiden transferred his interest in the

                       Shadow Property to 1156 Corporation in a deed that was recorded in book

                       8740, page 248 of the public records of Pasco County, Florida. This deed

                       was prepared by Roger Daleiden.

             b. Baillies Property.

                    i. On April 14, 2009, Roger Daleiden acquired the Baillies Property from

                       U.S. Bank, through his corporate entity, Rogers Electronics, Inc., in a deed

                       that was recorded in book 8061, page 1078 of the public records of Pasco

                       County, Florida.

                   ii. On August 13, 2012, Roger Daleiden, as corporate officer, transferred

                       Rogers Electronics’ interest in the Baillies Property to 1156 Corporation in




                                                  8
Case 8:19-cv-03047-TPB-CPT Document 1 Filed 12/12/19 Page 9 of 15 PageID 9



                 a deed that was recorded in book 8740, page 246 of the public records of

                 Pasco County, Florida. This deed was prepared by Roger Daleiden.

       c. 7th Street Property.

              i. On May 24, 2012, Roger Daleiden and his wife Maureen acquired the 7th

                 Street Property from Ocean Opportunities, Inc. in a deed that was recorded

                 in book 17591, page 1836 of the public records of Pinellas County,

                 Florida.

             ii. On August 16, 2012, Roger and Maureen Daleiden transferred their

                 interest in the 7th Street Property to 1156 Corporation in a deed that was

                 recorded in book 17685, page 1609 of the public records of Pinellas

                 County, Florida. This deed was prepared by Roger Daleiden.

       d. Cove Property.

              i. On December 8, 2005, Roger Daleiden and his wife Maureen acquired the

                 Cove Property from James R. Solomon in a deed that was recorded in

                 book 14787, page 2651 of the public records of Pinellas County, Florida.

             ii. On May 26, 2009, Roger and Maureen Daleiden transferred their interest

                 in the Cove Property to their daughter, Kristina Daleiden, in a deed that

                 was recorded in book 16592, page 2614 of the public records of Pinellas

                 County, Florida.

             iii. On January 8, 2010, Kristina Daleiden conveyed the property to herself,

                 and Roger and Maureen Daleiden as joint tenants with right of

                 survivorship in a deed that was recorded in book 16799, page 1135 of the

                 public records of Pinellas County, Florida.



                                           9
Case 8:19-cv-03047-TPB-CPT Document 1 Filed 12/12/19 Page 10 of 15 PageID 10



                  iv. On December 3, 2012, Kristina Daleiden conveyed her interest in the

                       Cove Property to 1156 Corporation in a deed that was recorded in book

                       17804, page 1337 of the public records of Pinellas County, Florida. This

                       deed was prepared by Roger Daleiden.

       36.     Roger Daleiden transferred each of the Subject Properties to 1156 Corporation for

nominal, if any, consideration.

       37.     These transfers were done at a time when Roger Daleiden was aware that he was

under examination for tax debts owed to the United States and that he was subject to legal action.

       38.     After the transfers, Roger Daleiden continues to exercise control over the Subject

Properties and enjoys the benefit of rental income received from the Subject Properties.

       39.     The transfer of the Subject Properties to 1156 Corporation rendered Roger

Daleiden effectively insolvent and unable to satisfy his outstanding 2001, 2005 and 2006 debts.

       40.     The transfers and actions described in paragraphs 30-39 were made: a) with the

intent to hinder, delay or defraud the United States; b) to an insider, 1156 Corporation, of which

Roger Daleiden is an officer; c) so that Roger Daleiden could retain possession and control of the

property after the transfer through his alter ego or nominee, 1156 Corporation; d) at a time when

Roger Daleiden was not paying his tax liabilities as they became due and was aware that he was

subject to potential legal action; and e) to render Roger Daleiden effectively insolvent.

       41.     The transfers to 1156 Corporation were fraudulent as to the United States under

the Uniform Fraudulent Transfers Act, Fla Stat. §§ 726.101 et seq., and recoverable from 1156

Corporation under Fla. Stat. Ann. §726.109(2).

       42.     Pursuant to the Florida Statute of Frauds, Fraudulent Transfers and General

Assignments, a creditor may recover judgment for the value of the asset transferred or the



                                                 10
Case 8:19-cv-03047-TPB-CPT Document 1 Filed 12/12/19 Page 11 of 15 PageID 11



amount necessary to satisfy the creditor’s claim, whichever is less. See Fla. Stat. Ann.

§726.109(2).

       43.      Because the action is timely under 26 U.S.C. § 6402(a), the United States is

entitled to a finding by this Court that the fraudulent transfers shall be set aside and to allow the

United States to enforce federal tax liens against the Subject Properties.

               Count IV – Foreclosure of Federal Tax Liens Attached to Property
                                   (Against All Defendants)

       44.      The United States reasserts the allegations in paragraphs 1 through 43.

       45.      Two of the four subject properties are located in Pasco County: Shadow Property

and Baillies Property. In addition to the NFTLs filed against 1156 Corp., Alter Ego of Roger

Daleiden, referred to in paragraph 27, a delegate of the Secretary of the Treasury filed notices of

federal tax liens in the public records of Pasco County, Florida as follows:

 Tax Period                         Assessment                                          Date(s) of
                  Type of Tax                              Name(s) on Lien
   Ending                              Date                                              Filing
 12/31/2001      Income (1040)      01/10/2005             Roger Daleiden              09/13/2010
                                                                                       07/14/2015
 12/31/2005      Income (1040)       9/29/2008      Roger and Maureen Daleiden         02/06/2012
                                                                                       05/15/2018
 12/31/2006      Income (1040)       04/19/2010     Roger and Maureen Daleiden         02/06/2012

       46.      The properties located in Pasco County are described as follows:

             a. Shadow Property

                    i. The legal description of the Shadow Property is:

                       LOT 177, SHADOW RIDGE UNIT TWO, ACCORDING TO THE MAP
                       OR PLAT THEREOF AS RECORDED IN PLAT BOOK 18, PAGE 86
                       THROUGH 88 OF THE PUBLIC RECORDS OF PASCO COUNTY,
                       FLORIDA.

                       PARCEL ID: 04 25 17 005A 00000 1770

                       MORE COMMONLY KNOWN AS: 12125 SHADOW RIDGE BLVD,
                       HUDSON, FL 34669-2752.

                                                  11
Case 8:19-cv-03047-TPB-CPT Document 1 Filed 12/12/19 Page 12 of 15 PageID 12




             b. Baillies Property

                    i. The legal description of the Baillies Property is:

                       LOTS 11 AND 12, BLOCK B, ANCLOTE HIGHLANDS, ACCORDING
                       TO THE MAP OR PLAT THEREOF AS RECORDED IN PLAT BOOK
                       6, PAGE 12, OF THE PUBLIC RECORDS OF PASCO COUNTY,
                       FLORIDA.

                       PARCEL IDENTIFICATION NUMBER: 34-26-15-0020-00B00.0110

                       ALSO KNOWN AS:
                            1016 BAILLIES BLUFF ROAD, HOLIDAY, FL 34691
                            1010 BAILLIES BLUFF ROAD, HOLIDAY, FL 34691
                            1018 BAILLIES BLUFF ROAD, HOLIDAY, FL 34691
                            1024 HICKORY LANE, HOLIDAY, FL 34691

       47.      Two of the four subject properties are located in Pinellas County: 7th Street

Property and Cove Property. In addition to the NFTLs filed against 1156 Corp., Alter Ego of

Roger Daleiden, referred to in paragraph 27, a delegate of the Secretary of the Treasury filed

notices of federal tax liens in the public records of Pinellas County, Florida as follows:

 Tax Period                         Assessment                                         Date(s) of
                  Type of Tax                               Name on Lien
   Ending                               Date                                            Filing
 12/31/2001      Income (1040)      01/10/2005             Roger Daleiden             07/14/2015
 12/31/2005      Income (1040)       9/29/2008             Roger Daleiden             05/13/2015
                                                                                      05/15/2018
 12/31/2006      Income (1040)        4/19/2010            Roger Daleiden             05/22/2017

       48.      The properties located in Pinellas County are described as follows:

             a. 7th Street Property

                    i. The legal description of the 7th Street Property is:

                       THE NORTH ½ OF TRACT 8, PLACID LAKE SUBDIVISION,
                       ACCORDING TO THE MAP OR PLAT THEREOF AS RECORDED IN
                       PLAT BOOK 23, PAGE 39 OF THE PUBLIC RECORDS OF
                       PINELLAS COUNTY, FLORIDA.

                       TAX PARCEL NO.: 27-29-15-71856-000-0801


                                                  12
Case 8:19-cv-03047-TPB-CPT Document 1 Filed 12/12/19 Page 13 of 15 PageID 13



                b. Cove Property

                       i. The legal description of the Cove Property is:

                          LOT 29, ROSERY GROVE VILLA, THIRD ADDITION, ACCORDING
                          TO MAP OR PLAT THEREOF RECORDED IN PLAT BOOK 67,
                          PAGE 21, OF THE PUBLIC RECORDS OF PINELLAS COUNTY,
                          FLORIDA.

                          PARCEL ID NUMBER: 27-29-15-77078-000-0290

          49.      As a result of Roger Daleiden’s failure to pay the assessments described in

paragraph 16 above, federal tax liens arose on the dates of assessment on Roger Daleiden’s

property and rights to property. See 26 U.S.C. §§ 6321, 6322. The United States is entitled to

findings that the tax liens be foreclosed; that the properties be sold according to law, free and

clear of Roger Daleiden’s interests and that the proceeds of the sale be distributed in accordance

with the determination of the Court with respect to the priorities of the claims of the parties

herein.

          WHEREFORE, the plaintiff, United States of America, respectfully requests that the

Court:

          a)       determine and adjudge that defendant Roger Daleiden is indebted to the United

States in the total amount of $184,136.41, plus fees and statutory additions thereon as provided

by law from November 20, 2019;

          b)       determine and adjudge that 1156 Corp. and 1156 Corporation are alter egos of

Roger Daleiden;

          c)       determine and adjudge that the tax liens against 1156 Corp., Alter Ego of Roger

Daleiden may be enforced against the property of 1156 Corp;




                                                   13
Case 8:19-cv-03047-TPB-CPT Document 1 Filed 12/12/19 Page 14 of 15 PageID 14



          d)    determine and adjudge that the transfer of property between Roger Daleiden, or

his fully controlled corporate entity Rogers Electronics, Inc., to 1156 Corporation was fraudulent

as to the United States and set aside such transfers;

          e)    determine and adjudge that defendant 1156 Corporation is liable for the debts of

Roger Daleiden, as transferee, his alter ego or nominee;

          f)    determine and adjudge that the federal tax liens filed against Roger Daleiden and

1156 Corp., Alter Ego of Roger Daleiden, attach to the Shadow, Baillies, 7th Street and Cove

Properties as described in the above complaint; that the tax liens be foreclosed; that the

properties be sold according to law, free and clear of Roger Daleiden’s interests and that the

proceeds of the sale be distributed in accordance with the determination of the Court with respect

to the priorities of the claims of the parties herein;

          g)    determine and adjudge that the proceeds attributable to Roger Daleiden from the

distribution of assets collected from 1156 Corp. and from the sale of the subject properties be

applied to his unpaid federal tax liabilities, which are set forth in this Complaint; and

          h)    grant such other and further relief as is just and proper, including costs of this

action.

Dated: December 12, 2019                            Respectfully submitted,

                                                    RICHARD E. ZUCKERMAN
                                                    Principal Deputy Assistant Attorney General


                                                    /s Conor P. Desmond_____________
                                                    CONOR PATRICK DESMOND
                                                    District of Columbia Bar ID: 1531356
                                                    Trial Attorney, Tax Division
                                                    U.S. Department of Justice
                                                    P.O. Box 14198
                                                    Washington, D.C. 20044
                                                    202-616-1857 (v)

                                                   14
Case 8:19-cv-03047-TPB-CPT Document 1 Filed 12/12/19 Page 15 of 15 PageID 15



                                      202-514-4963 (f)
                                      Conor.P.Desmond@usdoj.gov

                                      Of counsel:
                                      Maria Chapa Lopez
                                      United States Attorney Middle District, Florida




                                     15
                   Case 8:19-cv-03047-TPB-CPT Document 1-1 Filed 12/12/19 Page 1 of 2 PageID 16
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                     Roger Daleiden, Maureen Daleiden, 1156 Corporation, 1156 Corp.,
                                                                                                             Pasco County Tax Collector, Pinellas County Tax Collector, Unknown
                                                                                                             Interested Parties.
    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant Pasco
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Conor P. Desmond, United States Department of Justice
PO Box 14198, Ben Franklin Station
Washington, DC 20044 | (202) 616-1857

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                            Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 USC § 7403
VI. CAUSE OF ACTION Brief description of cause:
                                           Action to reduce unpaid tax liabilities, foreclose tax liens, to impose transfer liability, foreclosure of property.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         184,136.41                               JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                 Case 8:19-cv-03047-TPB-CPT Document 1-1 Filed 12/12/19 Page 2 of 2 PageID 17
JS 44 Reverse (Rev. 09/19)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
         Case 8:19-cv-03047-TPB-CPT Document 1-2 Filed 12/12/19 Page 1 of 2 PageID 18

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          MiddleDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                            Florida


                  United States of America                                )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                             Civil Action No.
                                                                          )
       Roger Daleiden, Maureen Daleiden, 1156                             )
      Corporation, 1156 Corp., Pasco County Tax                           )
      Collector, Pinellas County Tax Collector and                        )
              Unknown Interested Parties                                  )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Maureen Daleiden
                                           2903 Batten Dr.
                                           Wausau, WI 54403




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Conor P. Desmond
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           PO Box 14198
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
          Case 8:19-cv-03047-TPB-CPT Document 1-2 Filed 12/12/19 Page 2 of 2 PageID 19

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
         Case 8:19-cv-03047-TPB-CPT Document 1-3 Filed 12/12/19 Page 1 of 2 PageID 20

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          MiddleDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                            Florida


                  United States of America                                )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                             Civil Action No.
                                                                          )
       Roger Daleiden, Maureen Daleiden, 1156                             )
      Corporation, 1156 Corp., Pasco County Tax                           )
      Collector, Pinellas County Tax Collector and                        )
              Unknown Interested Parties                                  )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Pasco County Tax Collector
                                           14236 6th Street, Room 100
                                           Dade City, FL 33523-3411




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Conor P. Desmond
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           PO Box 14198
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
          Case 8:19-cv-03047-TPB-CPT Document 1-3 Filed 12/12/19 Page 2 of 2 PageID 21

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
         Case 8:19-cv-03047-TPB-CPT Document 1-4 Filed 12/12/19 Page 1 of 2 PageID 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          MiddleDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                            Florida


                  United States of America                                )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                             Civil Action No.
                                                                          )
       Roger Daleiden, Maureen Daleiden, 1156                             )
      Corporation, 1156 Corp., Pasco County Tax                           )
      Collector, Pinellas County Tax Collector and                        )
              Unknown Interested Parties                                  )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Pinellas County Tax Collector
                                           315 Court Street, 3rd Floor
                                           Clearwater, FL 33756




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Conor P. Desmond
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           PO Box 14198
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
          Case 8:19-cv-03047-TPB-CPT Document 1-4 Filed 12/12/19 Page 2 of 2 PageID 23

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
         Case 8:19-cv-03047-TPB-CPT Document 1-5 Filed 12/12/19 Page 1 of 2 PageID 24

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          MiddleDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                            Florida


                  United States of America                                )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                             Civil Action No.
                                                                          )
       Roger Daleiden, Maureen Daleiden, 1156                             )
      Corporation, 1156 Corp., Pasco County Tax                           )
      Collector, Pinellas County Tax Collector and                        )
              Unknown Interested Parties                                  )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Roger Daleiden
                                           Individually and as Corporate Agent, 1156 Corp. and 1156 Corporation
                                           3844 Sailmaker Lane
                                           Holiday, FL 34691




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Conor P. Desmond
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           PO Box 14198
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
          Case 8:19-cv-03047-TPB-CPT Document 1-5 Filed 12/12/19 Page 2 of 2 PageID 25

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
         Case 8:19-cv-03047-TPB-CPT Document 1-6 Filed 12/12/19 Page 1 of 2 PageID 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          MiddleDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                            Florida


                  United States of America                                )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                             Civil Action No.
                                                                          )
       Roger Daleiden, Maureen Daleiden, 1156                             )
      Corporation, 1156 Corp., Pasco County Tax                           )
      Collector, Pinellas County Tax Collector and                        )
              Unknown Interested Parties                                  )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Unknown Interested Parties who may claim an interest in:
                                           1018 Baillies Bluff Rd.
                                           Holiday, FL 34691




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Conor P. Desmond
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           PO Box 14198
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
          Case 8:19-cv-03047-TPB-CPT Document 1-6 Filed 12/12/19 Page 2 of 2 PageID 27

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
         Case 8:19-cv-03047-TPB-CPT Document 1-7 Filed 12/12/19 Page 1 of 2 PageID 28

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          MiddleDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                            Florida


                  United States of America                                )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                             Civil Action No.
                                                                          )
       Roger Daleiden, Maureen Daleiden, 1156                             )
      Corporation, 1156 Corp., Pasco County Tax                           )
      Collector, Pinellas County Tax Collector and                        )
              Unknown Interested Parties                                  )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Unknown Interested Parties who may claim an interest in:
                                           12115 Shadow Ridge Blvd.
                                           Hudson, FL 34669




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Conor P. Desmond
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           PO Box 14198
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
          Case 8:19-cv-03047-TPB-CPT Document 1-7 Filed 12/12/19 Page 2 of 2 PageID 29

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
         Case 8:19-cv-03047-TPB-CPT Document 1-8 Filed 12/12/19 Page 1 of 2 PageID 30

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          MiddleDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                            Florida


                  United States of America                                )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                             Civil Action No.
                                                                          )
       Roger Daleiden, Maureen Daleiden, 1156                             )
      Corporation, 1156 Corp., Pasco County Tax                           )
      Collector, Pinellas County Tax Collector and                        )
              Unknown Interested Parties                                  )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Unknown Interested Parties who may claim an interest in:
                                           207 Cove Ct.
                                           Clearwater, FL 33759




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Conor P. Desmond
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           PO Box 14198
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
          Case 8:19-cv-03047-TPB-CPT Document 1-8 Filed 12/12/19 Page 2 of 2 PageID 31

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
         Case 8:19-cv-03047-TPB-CPT Document 1-9 Filed 12/12/19 Page 1 of 2 PageID 32

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          MiddleDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                            Florida


                  United States of America                                )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                             Civil Action No.
                                                                          )
       Roger Daleiden, Maureen Daleiden, 1156                             )
      Corporation, 1156 Corp., Pasco County Tax                           )
      Collector, Pinellas County Tax Collector and                        )
              Unknown Interested Parties                                  )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Pasco County Tax Collector
                                           14236 6th Street, Room 100
                                           Dade City, FL 33523-3411




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Conor P. Desmond
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           PO Box 14198
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
          Case 8:19-cv-03047-TPB-CPT Document 1-9 Filed 12/12/19 Page 2 of 2 PageID 33

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
